          Case 2:16-cv-01774-GMN-EJY Document 83 Filed 05/11/20 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
 2                                     DISTRICT OF NEVADA
 3   AUBREY C. AVERY, JR.,                               Case No.: 2:16-cv-01774-GMN-EJY
 4                 Plaintiff(s),
                                                                       ORDER
 5          v.
 6   THE STATE OF NEVADA, EX REL
     CLARK COUNTY, EX REL, LVMPD,
 7   OFFICER DONOVAN, SHERIFF D.
     GILLESPIE, ET AL., LVMP OFFICER C.
 8   PARQUETTE #13937, LVMP OFFICER
     BRISENDINE #14003,
 9
                   Defendants.
10

11         IT IS HEREBY ORDERED that, due to complications caused by the COVID-19 pandemic,
12 the Settlement Conference currently scheduled for Wednesday, June 3, 2020, is VACATED and

13 rescheduled to Friday, July 31, 2020 at 9:30 a.m., by video conference, instructions to follow.

14         IT IS FURTHER ORDERED that Defendants’ Request for Exception of Attendance
15 Requirement at the Settlement Conference (ECF No. 82) is DENIED as moot.

16         Dated: May 8, 2020
17

18                                              ELAYNA J. YOUCHAH
                                                UNITED STATES MAGISTRATE JUDGE
19

20

21

22

23

24

25

26

27

28

                                                   1
